DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
2.	Claims 1-5 and 16-35 are pending.
	Claims 6-15 have been cancelled.
	Claims 1-5 have amended.
	Claims 16-35 have been added.
	Claims 1-5 and 16-35 are examined on the merits with species, 
(receptor): a. C-type lectin receptor; 
(compound): antibodies and fragment thereof; 
(cell): dendritic cells; and 
(molecule/composition species): a. isolated annexin core domain.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 112
4.	The rejection of claims 3-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of the amendments to claims 3-5, see Amendments to the Claims and Patentability under 35 USC § 112(b), Definiteness section bridging pages 6 and 7 submitted August 3, 2022.

Claim Rejections - 35 USC § 102
5.	The rejection of claim(s) 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Chao et al. (Oncotarget 6(1): 159-170, published November 6, 2014) is withdrawn in light of Applicants’ amendment to claim 1, particularly because of the new limitation reading on intracellular interaction, see Amendments to the Claims submitted August 3, 2022.  Claim 6 has been cancelled.

Claim Rejections - 35 USC § 103
6.	The rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Chao et al. (Oncotarget 6(1): 159-170, published November 6, 2014), and further in view of Chen et al., WO 2004/055519 A2 (published 1 July 2004) is withdrawn in light of Applicants’ amendment to claim 1, particularly because of the new limitation reading on intracellular interaction, see Amendments to the Claims submitted August 3, 2022. Claim 6 has been cancelled.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-5 and 16-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Independent claims 1 and 22 broadly read on identifying a compound that modulates intracellular interaction between an annexin core domain and a receptor comprising 
(i) contacting an annexin, an annexin core domain or an annexin core domain fragment and a receptor or a receptor annexin core-domain-binding fragment with a compound; and 
(ii) identifying potential modulation between said annexin core domain and said receptor. 
The claims are confusing because the identification step (ii) does not state how interaction is assessed between the annexin and the said receptor.  Likewise, the preamble of the claims do not cite an annexin. Accordingly, the metes and bounds cannot be determined. 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 1, 2, 4, 5, 22-24 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., WO 2009/049892 A1 (published 23 April 2009/ IDS reference #2 on sheet 1 submitted July 6, 2017), and further in view of Chao et al. (Oncotarget 6(1): 159-170, published November 6, 2014).  Schultz teaches a method of identifying a modulator of protein-protein interaction comprising determining intracellular interactions among proteins, and further comprising contacting the cell with a test compound, see page 1, lines 14-20; page 3, lines 5-7; page 14, lines 26 and 27; page 23, lines 4-7; page 25, lines 29 and 30; and page 40, claim 38.  This methodology involves a first polypeptide, an annexin core domain and a second polypeptide or bait polypeptide, see page 2, lines 19-25; page 7, lines 18-33. The bait polypeptide may be a receptor, see page 10, lines 1-13; and page 36, claim 7.
	Cells from hematopoietic origin can be used in the taught method, wherein a test compound is tested to assay potential modulation of the bait-target polypeptide interaction within the cell, see paragraph bridging pages 19 and 20.  These cells may also comprise a polynucleotide encoding an annexin for the intracellular binding events, see page 3, lines 1-20; paragraph bridging pages 19 and 20; and page 29, Example 1.  The test compound or modulator is assayed for its ability to modulate the said interaction, see page 3, lines 8-17; page 23, lines 4-9.
	Schultz does not teach the claimed method, wherein the test compound is an antibody, the receptor is a C-type lectin receptor and the cell is a dendritic cell.
	However, Chao teaches a method for identifying a compound that modulates the interaction of annexin A2 (ANXA2) on nasopharyngeal carcinoma (NPC) cells with DC-specific intercellular adhesion molecule 3-grabbing nonintegrin (DC-SIGN), a C-type lectin expressed on dendritic cells (DCs), see abstract on page 159.  Interaction between NPC cells and dendritic cells, absent a DC-SIGN antibody caused DC-SIGN activation and immunosuppressive IL-10 production was promoted, see abstract.  However, a DC-SIGN antibody modulated the interaction between the ANXA2 and DC-SIGN as evidenced by the decrease in IL-10 produced by DCs, see abstract. “Blockage of either DC-SIGN or ANXA2 eliminated the production of IL-10 from DCs”, see abstract.  As evidenced by the change in the IL-10 production facilitated by the DC-SIGN antibody, the said antibody bound the DC-SIGN receptor and/or decreased the biological activity of ANXA2, see abstract.  Furthermore, given the observed modulated interaction between the ANXA2 and DC-SIGN receptor by the DC-SIGN antibody, it is clear the ANXA2 contains an annexin core domain and/or a functional fragment, as Applicants’ Specification notes a functional fragment of a known annexin is regarded as a molecule able to bind a C-type lectin receptor, see page 9, 1st full paragraph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references in order to assay the ability of a test compound, such as the DC-SIGN antibody to modulate the interaction of the annexin core domain with a DC-SIGN receptor within a cell, such as dendritic cell. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references to utilize the teachings of Schultz with the teachings of Chao to further assay intracellular interactions between first polypeptide, an annexin core domain with second polypeptide, DC-SIGN receptor for screening of modulators or test compounds because it has been successfully implemented in Schultz and the components from Chao are easily accessible and transferable to the model system of Schultz, see both references in their entireties.  Furthermore, both references teach these domains may be used for cancer targeted therapy and the identified compound may be prepared as a therapeutic agent in cancer targeted therapy, see the entireties of both references and in particular, Schultz, paragraph spanning pages 24 and 25; and Chao, Discussion beginning on page 164.  
After the antibody contacts the cell containing the annexin core domain and a C-type lectin receptor, the characterizations and results set forth in the wherein clauses set forth in claims 4 and 32 are met.

12. 	Claims 1-5, 16, 17, 22-27 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., WO 2009/049892 A1 (published 23 April 2009/ IDS reference #2 on sheet 1 submitted July 6, 2017), and further in view of Chao et al. (Oncotarget 6(1): 159-170, published November 6, 2014) and Chen et al., WO 2004/055519 A2 (published 1 July 2004).  Schultz teaches a method of identifying a modulator of protein-protein interaction comprising determining intracellular interactions among proteins, and further comprising contacting the cell with a test compound, see page 1, lines 14-20; page 3, lines 5-7; page 14, lines 26 and 27; page 23, lines 4-7; page 25, lines 29 and 30; and page 40, claim 38.  This methodology involves a first polypeptide, an annexin core domain and a second polypeptide or bait polypeptide, see page 2, lines 19-25; page 7, lines 18-33. The bait polypeptide may be a receptor, see page 10, lines 1-13; and page 36, claim 7.
	Cells from hematopoietic origin can be used in the taught method, wherein a test compound is tested to assay potential modulation of the bait-target polypeptide interaction within the cell, see paragraph bridging pages 19 and 20.  These cells may also comprise a polynucleotide encoding an annexin for the intracellular binding events, see page 3, lines 1-20; paragraph bridging pages 19 and 20; and page 29, Example 1.  The test compound or modulator is assayed for its ability to modulate the said interaction, see page 3, lines 8-17; page 23, lines 4-9.
Schultz does not teach the claimed method, wherein the test compound is an antibody, the receptor is a C-type lectin receptor, the annexin is SEQ ID NO. 1 (annexin 1) and the cell is a dendritic cell.
	However, Chao teaches a method for identifying a compound that modulates the interaction of annexin A2 (ANXA2) on nasopharyngeal carcinoma (NPC) cells with DC-specific intercellular adhesion molecule 3-grabbing nonintegrin (DC-SIGN), a C-type lectin expressed on dendritic cells (DCs), see abstract on page 159.  Interaction between NPC cells and dendritic cells, absent a DC-SIGN antibody caused DC-SIGN activation and immunosuppressive IL-10 production was promoted, see abstract.  However, a DC-SIGN antibody modulated the interaction between the ANXA2 and DC-SIGN as evidenced by the decrease in IL-10 produced by DCs, see abstract. “Blockage of either DC-SIGN or ANXA2 eliminated the production of IL-10 from DCs”, see abstract.  As evidenced by the change in the IL-10 production facilitated by the DC-SIGN antibody, the said antibody bound the DC-SIGN receptor and/or decreased the biological activity of ANXA2, see abstract.  Furthermore, given the observed modulated interaction between the ANXA2 and DC-SIGN receptor by the DC-SIGN antibody, it is clear the ANXA2 contains an annexin core domain and/or a functional fragment, as Applicants’ Specification notes a functional fragment of a known annexin is regarded as a molecule able to bind a C-type lectin receptor, see page 9, 1st full paragraph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references in order to assay the ability of a test compound, such as the DC-SIGN antibody to modulate the interaction of the annexin core domain with a DC-SIGN receptor within a cell, such as dendritic cell. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references to utilize the teachings of Schultz with the teachings of Chao to further assay intracellular interactions between first polypeptide, an annexin core domain with second polypeptide, DC-SIGN receptor for screening of modulators or test compounds because it has been successfully implemented in Schultz and the components from Chao are easily accessible and transferable to the model system of Schultz, see both references in their entireties.  Furthermore, both references teach these domains may be used for cancer targeted therapy and the identified compound may be prepared as a therapeutic agent in cancer targeted therapy, see the entireties of both references and in particular, Schultz, paragraph spanning pages 24 and 25; and Chao, Discussion beginning on page 164.  
	Moreover, Chen teaches sequence 51, which is the same as Applicants’ SEQ ID NO. 1, an annexin 1, see Table 3 on page 28; and sequence alignment below.  Chen further teaches screening methods for identifying a compound that interacts with a polypeptide listed in Table 3 and determining the activity of the said polypeptide that has interacted with the compound, as well as activity of the polypeptide not contacted by the test compound, see page 10, lines 22-27; page 11, lines 9-14; paragraph bridging pages 12 and 13; paragraph bridging pages 15 and 16. The compound identified and/or obtained by the disclosed screening methods includes an antibody, an antibody fragment thereof, see page 16, lines 17, 18, 33-35.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all three references in order to identify a compound that modulates the intracellular interaction of an annexin protein.  Given annexin molecules contribute to malignant transformation, epithelial cell line proliferation, mediate apoptosis, as well as its deregulation in many tumors it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assess potential modulation between the different annexins and bait proteins as in Schultz, see all documents in their entireties; Schultz, paragraph bridging pages 7 and 8, as well as Chen, Annexin section beginning on page 7; and bridging paragraph on columns 1 and 2 on page 160 of Chao. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references to utilize different annexin core domains for screening for modulators because it has been successfully implemented and these domains may be used for target therapy and the identified compound may be prepared as a therapeutic agent in targeted therapy, see the entireties of all references and in particular Schultz, paragraph bridging pages 4 and 5; Chao, Discussion beginning on page 164; and Chen, page 16.  
After the antibody contacts the cell containing the annexin core domain and a C-type lectin receptor, the characterizations and results set forth in the wherein clauses set forth in claims 4 and 32 are met.
RESULT 11 from 1.rag database.
ADQ30564
ID   ADQ30564 standard; protein; 346 AA.
XX
AC   ADQ30564;
XX
DT   15-JUN-2007  (revised)
DT   23-SEP-2004  (first entry)
XX
DE   Pancreas cancer marker - annexin I.
XX
KW   cytostatic; diagnosis; pancreatic cancer; antibody; antisense construct;
KW   differential expression; BOND_PC; annexin I; annexin I (lipocortin I);
KW   lipocortin I; annexin I [Homo sapiens]; ANXA1; ANX1; LPC1; ANX1, LPC1;
KW   annexin A1, isoform CRA_a; annexin A1, isoform CRA_a [Homo sapiens];
KW   annexin A1; annexin A1 [Homo sapiens]; unnamed protein product;
KW   unnamed protein product [Homo sapiens]; ANXA1 [Homo sapiens];
KW   annexin A1 [synthetic construct]; GO1533; GO4859; GO5102; GO5198; GO5509;
KW   GO5544; GO5737; GO6629; GO6916; GO6928; GO6954; GO7049; GO7166; GO18149;
KW   GO19834; GO30216; GO30674; GO42127; GO42383; GO50482.
XX
OS   Homo sapiens.
XX
CC PN   WO2004055519-A2.
XX
CC PD   01-JUL-2004.
XX
CC PF   11-DEC-2003; 2003WO-EP014057.
XX
PR   17-DEC-2002; 2002EP-00028058.
PR   05-NOV-2003; 2003EP-00025237.
XX
CC PA   (HOFF ) HOFFMANN LA ROCHE & CO AG F.
CC PA   (SINO-) SINOGENOMAX CO LTD CHINESE NAT HUMAN GEN.
XX
CC PI   Chen J,  Hu L,  Liu TH,  Lu ZH,  Shen Y;
XX
DR   WPI; 2004-488121/46.
DR   PC:NCBI; gi4502101.
DR   PC:SWISSPROT; P04083.
XX
CC PT   New specific markers comprises at least one polypeptide up-regulated in 
CC PT   pancreatic cancer, useful for diagnosing pancreatic cancer.
XX
CC PS   Claim 1; SEQ ID NO 51; 381pp; English.
XX
CC   The invention relates to a marker (I) for diagnosis of pancreatic cancer 
CC   comprising at least one polypeptide selected from 55 proteins up-
CC   regulated in pancreatic cancer (Table 2 and Table 3, given in the 
CC   specification) or from 68 proteins with higher levels in pancreatic 
CC   cancer compared to normal tissue (Table 6, given in the specification). 
CC   (I) is a polypeptide for use as a marker or as a component of a marker 
CC   for diagnosis of pancreatic cancer and/or the susceptibility to 
CC   pancreatic cancer. A compound (antibody, an antibody-derivative, an 
CC   antibody fragment, a peptide, or an antisense construct) identified by 
CC   screening methods using (I) is useful for treatment or prevention of 
CC   pancreatic cancer. It is also useful for the preparation of a diagnostic 
CC   composition for diagnosing pancreatic cancer or a predisposition for 
CC   pancreatic cancer. The current polypeptides were found to be 
CC   differentially expressed in pancreatic tissue obtained from individuals 
CC   suffering from pancreatic cancer as compared to healthy pancreatic 
CC   tissue. They have been identified as suitable as markers of pancreatic 
CC   cancer for early diagnosis of the disease. This sequence corresponds to a
CC   protein marker of the invention.
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 346 AA;

  Query Match             100.0%;  Score 1749;  DB 5;  Length 346;
  Best Local Similarity   100.0%;  
  Matches  346;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAMVSEFLKQAWFIENEEQEYVQTVKSSKGGPGSAVSPYPTFNPSSDVAALHKAIMVKGV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAMVSEFLKQAWFIENEEQEYVQTVKSSKGGPGSAVSPYPTFNPSSDVAALHKAIMVKGV 60

Qy         61 DEATIIDILTKRNNAQRQQIKAAYLQETGKPLDETLKKALTGHLEEVVLALLKTPAQFDA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DEATIIDILTKRNNAQRQQIKAAYLQETGKPLDETLKKALTGHLEEVVLALLKTPAQFDA 120

Qy        121 DELRAAMKGLGTDEDTLIEILASRTNKEIRDINRVYREELKRDLAKDITSDTSGDFRNAL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DELRAAMKGLGTDEDTLIEILASRTNKEIRDINRVYREELKRDLAKDITSDTSGDFRNAL 180

Qy        181 LSLAKGDRSEDFGVNEDLADSDARALYEAGERRKGTDVNVFNTILTTRSYPQLRRVFQKY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LSLAKGDRSEDFGVNEDLADSDARALYEAGERRKGTDVNVFNTILTTRSYPQLRRVFQKY 240

Qy        241 TKYSKHDMNKVLDLELKGDIEKCLTAIVKCATSKPAFFAEKLHQAMKGVGTRHKALIRIM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 TKYSKHDMNKVLDLELKGDIEKCLTAIVKCATSKPAFFAEKLHQAMKGVGTRHKALIRIM 300

Qy        301 VSRSEIDMNDIKAFYQKMYGISLCQAILDETKGDYEKILVALCGGN 346
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VSRSEIDMNDIKAFYQKMYGISLCQAILDETKGDYEKILVALCGGN 346


13. 	Claims 1-5, 18, 19, 22-25, 28, 29 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., WO 2009/049892 A1 (published 23 April 2009/ IDS reference #2 on sheet 1 submitted July 6, 2017), and further in view of Chao et al. (Oncotarget 6(1): 159-170, published November 6, 2014) and Brisson et al., US 2009/0226887 A1 (published September 10, 2009).  Schultz teaches a method of identifying a modulator of protein-protein interaction comprising determining intracellular interactions among proteins, and further comprising contacting the cell with a test compound, see page 1, lines 14-20; page 3, lines 5-7; page 14, lines 26 and 27; page 23, lines 4-7; page 25, lines 29 and 30; and page 40, claim 38.  This methodology involves a first polypeptide, an annexin core domain and a second polypeptide or bait polypeptide, see page 2, lines 19-25; page 7, lines 18-33. The bait polypeptide may be a receptor, see page 10, lines 1-13; and page 36, claim 7.
	Cells from hematopoietic origin can be used in the taught method, wherein a test compound is tested to assay potential modulation of the bait-target polypeptide interaction within the cell, see paragraph bridging pages 19 and 20.  These cells may also comprise a polynucleotide encoding an annexin for the intracellular binding events, see page 3, lines 1-20; paragraph bridging pages 19 and 20; and page 29, Example 1.  The test compound or modulator is assayed for its ability to modulate the said interaction, see page 3, lines 8-17; page 23, lines 4-9.
Schultz does not teach the claimed method, wherein the test compound is an antibody, the receptor is a C-type lectin receptor, the annexin is SEQ ID NO. 2 (annexin 5), SEQ ID NO. 7 (annexin 5) and the cell is a dendritic cell.
	However, Chao teaches a method for identifying a compound that modulates the interaction of annexin A2 (ANXA2) on nasopharyngeal carcinoma (NPC) cells with DC-specific intercellular adhesion molecule 3-grabbing nonintegrin (DC-SIGN), a C-type lectin expressed on dendritic cells (DCs), see abstract on page 159.  Interaction between NPC cells and dendritic cells, absent a DC-SIGN antibody caused DC-SIGN activation and immunosuppressive IL-10 production was promoted, see abstract.  However, a DC-SIGN antibody modulated the interaction between the ANXA2 and DC-SIGN as evidenced by the decrease in IL-10 produced by DCs, see abstract. “Blockage of either DC-SIGN or ANXA2 eliminated the production of IL-10 from DCs”, see abstract.  As evidenced by the change in the IL-10 production facilitated by the DC-SIGN antibody, the said antibody bound the DC-SIGN receptor and/or decreased the biological activity of ANXA2, see abstract.  Furthermore, given the observed modulated interaction between the ANXA2 and DC-SIGN receptor by the DC-SIGN antibody, it is clear the ANXA2 contains an annexin core domain and/or a functional fragment, as Applicants’ Specification notes a functional fragment of a known annexin is regarded as a molecule able to bind a C-type lectin receptor, see page 9, 1st full paragraph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references in order to assay the ability of a test compound, such as the DC-SIGN antibody to modulate the interaction of the annexin core domain with a DC-SIGN receptor within a cell, such as dendritic cell. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references to utilize the teachings of Schultz with the teachings of Chao to further assay intracellular interactions between first polypeptide, an annexin protein with second polypeptide, DC-SIGN receptor for screening of modulators or test compounds because it has been successfully implemented in Schultz and the components from Chao are easily accessible and transferable to the model system of Schultz, see both references in their entireties.  Furthermore, both references teach these domains may be used for cancer targeted therapy and the identified compound may be prepared as a therapeutic agent in cancer targeted therapy, see the entireties of both references and in particular, Schultz, paragraph spanning pages 24 and 25; and Chao, Discussion beginning on page 164.  
	Moreover, Brisson teaches annexin 5, Applicants’ SEQ ID NO. 2 and SEQ ID NO. 7 implemented in assays for detecting, binding and defining targets for implementation in pharmaceutical molecules, see sequence alignment information at the close of the rejection; pages 22 and 23, sequence #3 (annexin 5); and pages 26 and 27, sequence #2 (annexin 5); and the entire document, particularly the Field… and Summary…sections beginning on page 1.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all three references in order to identify a compound that modulates the intracellular interaction of different annexin proteins.  Given annexin molecules contribute to malignant transformation and epithelial cell line proliferation, mediate apoptosis, as well as its deregulation was found in many tumors it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assess potential modulation between the different annexins and bait proteins as in Schultz and Brisson, see entirety of Schultz and Brisson; and bridging paragraph on columns 1 and 2 on page 160 of Chao. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references to utilize the range of known annexin proteins for screening for modulators because it has been successfully implemented in similarly conducted assays, as well as these domains may be used for target therapy and the identified compound may be prepared as a therapeutic agent in targeted therapy, see the entireties of all references and in particular, Schultz, paragraph bridging pages 7 and 8; Chao, Discussion beginning on page 164; and Brisson, page 14, section 0320.
After the antibody contacts the cell containing the annexin core domain and a C-type lectin receptor, the characterizations and results set forth in the wherein clauses set forth in claims 4 and 32 are met.
RESULT 17 from 2.rapbm database.
US-11-596-180B-3

    PNG
    media_image1.png
    376
    786
    media_image1.png
    Greyscale



RESULT 4 from 7.rapbm database.
US-11-596-180B-2
; Sequence 2, Application US/11596180B
; Publication No. US20090226887A1
; GENERAL INFORMATION
;  APPLICANT: CENTRE NATIONAL DE LA RECHERCHE SCIENTIFIQUE
;  APPLICANT:UNIVERSITE DE BORDEAUX 1
;  TITLE OF INVENTION: A DEVICE FOR BINDING A TARGET ENTITY TO A BAIT ENTITY AND
;  TITLE OF INVENTION:DETECTION METHODS USING THE SAME
;  FILE REFERENCE: R296US
;  CURRENT APPLICATION NUMBER: US/11/596,180B
;  CURRENT FILING DATE: 2009-01-23
;  PRIOR APPLICATION NUMBER: US 60/570,443
;  PRIOR FILING DATE: 2004-05-13
;  NUMBER OF SEQ ID NOS: 22
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 2
;  LENGTH: 320
;  TYPE: PRT
;  ORGANISM: Mus musculus
US-11-596-180B-2

  Query Match             100.0%;  Score 1602;  DB 7;  Length 320;
  Best Local Similarity   100.0%;  
  Matches  319;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MATRGTVTDFPGFDGRADAEVLRKAMKGLGTDEDSILNLLTSRSNAQRQEIAQEFKTLFG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          2 MATRGTVTDFPGFDGRADAEVLRKAMKGLGTDEDSILNLLTSRSNAQRQEIAQEFKTLFG 61

Qy         61 RDLVDDLKSELTGKFEKLIVAMMKPSRLYDAYELKHALKGAGTDEKVLTEIIASRTPEEL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         62 RDLVDDLKSELTGKFEKLIVAMMKPSRLYDAYELKHALKGAGTDEKVLTEIIASRTPEEL 121

Qy        121 SAIKQVYEEEYGSNLEDDVVGDTSGYYQRMLVVLLQANRDPDTAIDDAQVELDAQALFQA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        122 SAIKQVYEEEYGSNLEDDVVGDTSGYYQRMLVVLLQANRDPDTAIDDAQVELDAQALFQA 181

Qy        181 GELKWGTDEEKFITIFGTRSVSHLRRVFDKYMTISGFQIEETIDRETSGNLEQLLLAVVK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        182 GELKWGTDEEKFITIFGTRSVSHLRRVFDKYMTISGFQIEETIDRETSGNLEQLLLAVVK 241

Qy        241 SIRSIPAYLAETLYYAMKGAGTDDHTLIRVVVSRSEIDLFNIRKEFRKNFATSLYSMIKG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        242 SIRSIPAYLAETLYYAMKGAGTDDHTLIRVVVSRSEIDLFNIRKEFRKNFATSLYSMIKG 301

Qy        301 DTSGDYKKALLLLCGGEDD 319
              |||||||||||||||||||
Db        302 DTSGDYKKALLLLCGGEDD 320







14. 	Claims 1-5, 20-25 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz et al., WO 2009/049892 A1 (published 23 April 2009/ IDS reference #2 on sheet 1 submitted July 6, 2017), and further in view of Chao et al. (Oncotarget 6(1): 159-170, published November 6, 2014) and Li et al., US 2006/0052320 A1 (published March 9, 2006).  Schultz teaches a method of identifying a modulator of protein-protein interaction comprising determining intracellular interactions among proteins, and further comprising contacting the cell with a test compound, see page 1, lines 14-20; page 3, lines 5-7; page 14, lines 26 and 27; page 23, lines 4-7; page 25, lines 29 and 30; and page 40, claim 38.  This methodology involves a first polypeptide, an annexin core domain and a second polypeptide or bait polypeptide, see page 2, lines 19-25; page 7, lines 18-33. The bait polypeptide may be a receptor, see page 10, lines 1-13; and page 36, claim 7.
	Cells from hematopoietic origin can be used in the taught method, wherein a test compound is tested to assay potential modulation of the bait-target polypeptide interaction within the cell, see paragraph bridging pages 19 and 20.  These cells may also comprise a polynucleotide encoding an annexin for the intracellular binding events, see page 3, lines 1-20; paragraph bridging pages 19 and 20; and page 29, Example 1.  The test compound or modulator is assayed for its ability to modulate the said interaction, see page 3, lines 8-17; page 23, lines 4-9.
Schultz does not teach the claimed method, wherein the test compound is an antibody, the receptor is a C-type lectin receptor, the annexin is SEQ ID NO. 2 (annexin 5), SEQ ID NO. 7 (annexin 5) and the cell is a dendritic cell.
	However, Chao teaches a method for identifying a compound that modulates the interaction of annexin A2 (ANXA2) on nasopharyngeal carcinoma (NPC) cells with DC-specific intercellular adhesion molecule 3-grabbing nonintegrin (DC-SIGN), a C-type lectin expressed on dendritic cells (DCs), see abstract on page 159.  Interaction between NPC cells and dendritic cells, absent a DC-SIGN antibody caused DC-SIGN activation and immunosuppressive IL-10 production was promoted, see abstract.  However, a DC-SIGN antibody modulated the interaction between the ANXA2 and DC-SIGN as evidenced by the decrease in IL-10 produced by DCs, see abstract. “Blockage of either DC-SIGN or ANXA2 eliminated the production of IL-10 from DCs”, see abstract.  As evidenced by the change in the IL-10 production facilitated by the DC-SIGN antibody, the said antibody bound the DC-SIGN receptor and/or decreased the biological activity of ANXA2, see abstract.  Furthermore, given the observed modulated interaction between the ANXA2 and DC-SIGN receptor by the DC-SIGN antibody, it is clear the ANXA2 contains an annexin core domain and/or a functional fragment, as Applicants’ Specification notes a functional fragment of a known annexin is regarded as a molecule able to bind a C-type lectin receptor, see page 9, 1st full paragraph.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of both references in order to assay the ability of a test compound, such as the DC-SIGN antibody to modulate the interaction of the annexin core domain with a DC-SIGN receptor within a cell, such as dendritic cell. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both references to utilize the teachings of Schultz with the teachings of Chao to further assay intracellular interactions between first polypeptide, an annexin core domain with second polypeptide, DC-SIGN receptor for screening of modulators or test compounds because it has been successfully implemented in Schultz and the components from Chao are easily accessible and transferable to the model system of Schultz, see both references in their entireties.  Furthermore, both references teach these domains may be used for cancer targeted therapy and the identified compound may be prepared as a therapeutic agent in cancer targeted therapy, see the entireties of both references and in particular, Schultz, paragraph spanning pages 24 and 25; and Chao, Discussion beginning on page 164.  
	Moreover, Li teaches annexin 13, Applicants’ SEQ ID NO. 8 implemented in assays for detecting, binding and defining targets for implementation in pharmaceutical molecules, see sequence alignment information at the close of the rejection; pages 31 and 32, sequence #3 (annexin 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of all three references in order to identify a compound that modulates the intracellular interaction of the annexin core domains.  Given annexin molecules contribute to malignant transformation and epithelial cell line proliferation, mediate apoptosis, as well as its deregulation was found in many tumors it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assess potential modulation between the different annexins and bait proteins as in Schultz, see all documents in their entireties, Li, abstract, section 5.4.3, page 19- section 5.4.7, page 27; and bridging paragraph on columns 1 and 2 on page 160 of Chao. 
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all the references to utilize annexin core domains for screening for modulators because it has been successfully implemented in similarly conducted assays, these domains may be used for target therapy and the identified compound may be prepared as a therapeutic agent in targeted therapy, see the entireties of all references and in particular, Chao, Discussion beginning on page 164; and Li, abstract, section 5.4.3, page 19- section 5.4.7, page 27.
After the antibody contacts the cell containing the annexin core domain and a C-type lectin receptor, the characterizations and results set forth in the wherein clauses set forth in claims 4 and 32 are met.
RESULT 1 from 8.rapbm database.
US-10-513-780-3
; Sequence 3, Application US/10513780
; Publication No. US20060052320A1
; GENERAL INFORMATION:
;  APPLICANT: Functional Genetics, Inc.
;  TITLE OF INVENTION: MAMMALIAN GENES INVOLVED IN RAPAMYCIN RESISTANCE AND
;  TITLE OF INVENTION:  TUMORGENESIS:  ANNEXIN XIII GENES
;  FILE REFERENCE: 70017.13USWO
;  CURRENT APPLICATION NUMBER: US/10/513,780
;  CURRENT FILING DATE:  2004-11-08
;  PRIOR APPLICATION NUMBER: PCT/US03/13908
;  PRIOR FILING DATE: 2003-05-06
;  PRIOR APPLICATION NUMBER: US 60/377,855
;  PRIOR FILING DATE: 2002-05-06
;  NUMBER OF SEQ ID NOS: 24
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 3
;   LENGTH: 317
;   TYPE: PRT
;   ORGANISM: Mus sp.
US-10-513-780-3

  Query Match             100.0%;  Score 1597;  DB 5;  Length 317;
  Best Local Similarity   100.0%;  
  Matches  317;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MGNRHAKERSHHHGFDADRDAKKLYKACKGMGTDEAAIIEVLSSRTSEERQQIKQKYKEK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MGNRHAKERSHHHGFDADRDAKKLYKACKGMGTDEAAIIEVLSSRTSEERQQIKQKYKEK 60

Qy         61 YGKDLEEVLNSELSGNFKKTALALLDRPNEYAARQLQKAMKGVGTDEAMLIEILCTRSNK 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 YGKDLEEVLNSELSGNFKKTALALLDRPNEYAARQLQKAMKGVGTDEAMLIEILCTRSNK 120

Qy        121 EIVAIKEAYQRLFGRSLESDVKEDTSGNLRKILVSLLQASRDEEDTVDKELAGQDAKDLY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EIVAIKEAYQRLFGRSLESDVKEDTSGNLRKILVSLLQASRDEEDTVDKELAGQDAKDLY 180

Qy        181 DAGEGRWGTDELAFNEVLAKRSYKQLRATFQAYQILIGKDMEETIEEETSGDLKKAYLTI 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DAGEGRWGTDELAFNEVLAKRSYKQLRATFQAYQILIGKDMEETIEEETSGDLKKAYLTI 240

Qy        241 VRCAQDLEGYFADLLYKAMKGMGTDEETLIRIIVTRAEVDLQGIKAKFQEKYQKSLSDMV 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VRCAQDLEGYFADLLYKAMKGMGTDEETLIRIIVTRAEVDLQGIKAKFQEKYQKSLSDMV 300

Qy        301 HSDTSGDFRKLLVALLH 317
              |||||||||||||||||
Db        301 HSDTSGDFRKLLVALLH 317


Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can generally be reached 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



November 2, 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643